Appeal from an order of County Court, Clinton County which dismissed a writ of habeas corpus. On April 7, 1947 relator entered a plea of guilty in the Suffolk County Court to attempted burglary, third degree. His statement was thereupon taken under section 480 of the Code of Criminal Procedure, and the ease was adjourned to April 28 when sentence was imposed without the question as to reason why sentence should not be imposed being again asked. Even if it were to be held that the sentence was void (People ex rel. Miller V. Martin, 1 N Y 2d 406) the conviction on defendant’s plea was good and such a conviction would properly be considered in determining relator’s status as a multiple offender upon the later conviction which is the basis for his present sentence. Habeas corpus would not lie against the later judgment. Order dismissing the writ unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.